_____________

                                 No. 95-3748
                                _____________

Ira B. Vail,                            *
                                        *
              Plaintiff-Appellant,      *      Appeal from the United States
                                        *      District Court for the
     v.                                 *      Eastern District of Arkansas.
                                        *
Shirley S. Chater, Commissioner         *            [UNPUBLISHED]
of Social Security                      *
Administration,                         *
                                        *
              Defendant-Appellee.       *


                                _____________

                          Submitted:   April 12, 1996

                           Filed: July 1, 1996
                                _____________

Before WOLLMAN      and   HANSEN,    Circuit   Judges,   and   KYLE,*   District
     Judge.
                                _____________


PER CURIAM.


     Ira Vail appeals from the district court's1 order affirming the
denial of his application for Supplemental Security Income (SSI) benefits.
The magistrate judge held that the Administrative Law Judge's (ALJ's)
determination that Vail could perform the full range of sedentary work, and
thus was not disabled, was supported




              *
           The HONORABLE RICHARD H. KYLE, United
     States District Judge for the District of
     Minnesota, sitting by designation.
     1
      The Honorable Jerry W. Cavaneau, United States Magistrate
Judge for the Eastern District of Arkansas, sitting by consent of
the parties. See 28 U.S.C. § 636(c).
by substantial evidence in the record.             Vail contends that the ALJ
erroneously discounted his subjective complaints of pain, that the ALJ's
determination that Vail could perform the full range of sedentary work is
not supported by substantial evidence in the record, and that the ALJ
erroneously relied on the Medical Vocation Guidelines despite evidence
showing that Vail has significant nonexertional impairments.


     We   have    carefully   reviewed    the   record   and   conclude   that   the
magistrate judge properly affirmed the Commmissioner's denial of Vail's
application for SSI benefits.     Accordingly, we affirm the judgment of the
district court.    See 8th Cir. R. 47B.



     A true copy.


           Attest:


                   CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-